Exhibit 10.1
 
THIRD AMENDMENT TO CREDIT AGREEMENT
 
THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
December 1, 2011, by and between HEMACARE CORPORATION, a California corporation
and CORAL BLOOD SERVICES, INC., a California corporation (each individually a
“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”). Each reference
herein to “Borrower” shall mean each and every party, collectively and
individually, defined above as a Borrower.
 
RECITALS
 
WHEREAS, Borrower is currently indebted to Bank, pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of December 4, 2009, as amended from time to time (“Credit Agreement”).
 
WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:
 
1.           Section 1.1. (a) is hereby amended (a) by deleting “December 1,
2011” as the last day on which Bank will make advances under the Line of Credit,
and by substituting for said date “December 1, 2012,” and (b) by deleting “Six
Hundred Sixty Thousand One Hundred Fifty Dollars ($660,150.00)” as the maximum
principal amount available under the Line of Credit, and by substituting for
said amount “Five Hundred Ninety Four Thousand One Hundred Thirty Five Dollars
($594,135.00),” with such changes to be effective upon the execution and
delivery to Bank of a promissory note dated as of December 1, 2011 (which
promissory note shall replace and be deemed the Line of Credit Note defined in
and made pursuant to the Credit Agreement) and all other contracts, instruments
and documents required by Bank to evidence such change.
 
2.           Section 1.1. (c) is hereby amended by deleting “Six Hundred Sixty
Thousand One Hundred Fifty Dollars ($660,150.00)” as the maximum principal
amount available under the subfeature for Letters of Credit under the Line of
Credit, and by substituting for said amount “Five Hundred Ninety Four Thousand
One Hundred Thirty Five Dollars ($594,135.00).”
 
3.           Except as specifically provided herein, all terms and conditions of
the Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.
 
4.           Borrower hereby remakes all representations and warranties
contained in the Credit Agreement and reaffirms all covenants set forth therein.
Borrower further certifies that as of the date of this Amendment there exists no
Event of Default as defined in the Credit Agreement, nor any condition, act or
event which with the giving of notice or the passage of time or both would
constitute any such Event of Default.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.
 
 
HEMACARE CORPORATION
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
                          By:
/s/ Pete van der Wal 
  By:
/s/ Seth Evenson
   
Pete van der Wal,
Chief Executive Officer
   
Seth W. Evenson,
Relationship Manager
              By: /s/ Lisa Bacerra          
Lisa Bacerra,
Chief Financial Officer, Secretary
                    CORAL BLOOD SERVICES, INC.        

 

By:
/s/ Pete van der Wal 
         
Pete van der Wal,
Chief Executive Officer
                    By: /s/ Lisa Bacerra          
Lisa Bacerra,
Chief Financial Officer, Secretary
       

 
 
Page 2